Case 1:20-cv-03686-GPG Document 10 Filed 02/18/21 USDC Colorado Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03686-GPG

CARINA M. GONZALEZ,

      Plaintiff,

v.

ENGLEWOOD LOCK AND SAFE,
TOM GALLEGOS (owner),
SHEILA GALLEGOS (owner),

      Defendants.



                                   MINUTE ORDER

ENTERED BY U.S. MAGISTRATE JUDGE GORDON P. GALLAGHER

      Plaintiff’s Motion For/To Restrict (ECF No. 9) is DENIED for failure to comply with
Rule 7.2 of the Local Civil Rules of the District of Colorado and for failure to
demonstrate public access should be restricted.



DATED February 18, 2021
